COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Annunziata and
          Senior Judge Coleman
Argued at Richmond, Virginia


W. BRYAN SETTLE
                                           MEMORANDUM OPINION * BY
v.   Record No. 0935-01-2                JUDGE ROSEMARIE ANNUNZIATA
                                              FEBRUARY 26, 2002
GERALDINE H. SETTLE


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                    Catherine C. Hammond, Judge

           T. Lee Brown, Jr. (Parker, Pollard & Brown,
           P.C., on brief), for appellant.

           Rose McC. Alexander for appellee.


     On March 7, 2001, the trial court awarded W. Bryan Settle

(husband) and Geraldine H. Settle (wife) a no-fault divorce,

pursuant to Code § 20-91(A)(9)(a).   Husband appeals the trial

court's award of spousal support and attorney's fees to wife,

and its allocation of marital property.    For the reasons that

follow, we affirm the decision of the trial court.

                                I.

                            Background

     The parties were married on December 24, 1985.     During the

marriage, wife had at least five employers.    She missed some

months of employment during her pregnancy and the infancy of the


     *
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
parties' third child.    As a result, she lost opportunities for

advancement.   During this period, husband did not make payments

on the marital debt in wife's name and that debt fell

substantially behind.

     The parties separated in August 1999.    Husband did not pay

any child or spousal support until November 1999.   On August 10,

2000, wife filed for bankruptcy because husband stopped paying

some of the joint debts of the parties.

     Husband remained at the same employer for 12 years.       His

gross annual earned income was approximately $46,900 per year.

During the parties' separation, husband incurred loans from his

401(k) plan and finance companies to pay joint marital debts and

child support.   He also voluntarily contributed pre-tax dollars

to his 401(k) account.

     On September 3, 1999, husband filed for divorce.     The

circuit court held three hearings in this divorce case.    On June

5, 2000, it heard evidence related to custody matters.    On

August 14, 2000, it heard evidence on child support and

temporary spousal support.   On November 3, 2000, it considered

evidence related to equitable distribution.

     At the third hearing, the trial court determined that wife

did not desert husband.   In reaching its decision, the court

considered evidence admitted during the earlier hearings on

custody and support, noting that "there was quite a bit of

testimony [at those hearings] about the reason for the
                             - 2 -
separation and conflict that existed in the family and in the

marriage." 1   The trial court "accept[ed] the testimony of Ms.

Settle [from the earlier hearings] . . . [that she] was very

frightened of [her] husband, and that she left because it was an

intolerable conflict . . . ."    The trial judge declined to hear

additional testimony from husband and his corroborative witness,

finding that husband had already testified regarding the issue

of fault and that the testimony of husband's corroborative

witness, as proffered, would not add anything to the evidence

already presented.    The trial court concluded "that there is

insufficient evidence for a fault divorce."

     The trial court found that the net equity in the marital

residence was $16,000 and awarded the marital home to husband.

Husband suggested that, in lieu of ordering him to pay wife

$8,000 in equity, the court require him to pay additional

amounts of their marital debt.

     The court ordered the wife to pay marital debts to

Associates National ($7,342) and Chase Bank ($3,384), totaling



     1
       At those earlier hearings, testimony of Hank Mitchell,
Mary Farrell and Sharon Johnson corroborated wife's fright of
husband and the "intolerable" situation. Mitchell testified
that she observed wife crying during and after speaking with
husband on the telephone. Farrell testified that she did not
permit her daughters to play with the Settles' daughters because
"[Mr. Settle] was always yelling." Johnson testified that in
the summer of 1998, wife had told her that she wanted to leave
husband. In addition, as the trial judge noted, wife testified
that she left her husband because she was "frightened" of him
and the situation was "intolerable."
                             - 3 -
$10,726.    It ordered husband to pay the following marital debts,

totaling $25,284:    Bank of America 401(k) loan ($10,185);

Washington Mutual ($4,923); Beneficial Finance ($3,714); Capital

One ($3,218); and Crestar ($3,244).

        The trial court also ordered husband to pay $300 per month

in permanent spousal support, stating that it had considered all

of the relevant factors of Code § 20-107.1 and cited the

following reasons for its award:

             (i) [wife] is setting up a new home; (ii)
             she makes $7,000 less per year than
             [husband]; (iii) she contributed the
             majority of the child care responsibilities
             post-separation; and (iv) she contributed a
             great deal to the division of labor in the
             household pre-separation.

From the bench, the trial judge noted that she "[c]onsider[ed]

the duration of the marriage and the relative positions of the

parties, especially the need of Mrs. Settle," as well as "the

fact that [husband] was going to keep the house."    The trial

court also ordered husband to pay $1,000 of wife's attorney's

fees.

                                  II.

                               Analysis

        Husband alleges that the trial court erred by: (1)

determining the issue of fault solely from evidence admitted at

the hearings regarding custody and child support; (2) refusing

to admit husband's evidence regarding fault; (3) inequitably

allocating all of the parties' marital debt to him; (4) failing
                             - 4 -
to consider all the statutory factors in awarding wife permanent

spousal support; and (5) ordering him to pay a portion of wife's

attorney's fees despite his alleged inability to pay the ordered

spousal support.    Finding each of these allegations to be

without merit, we affirm the trial court's decision.

            A.     Trial Court's Determination of Fault

     In reaching its decision that there was no marital fault in

this case, the trial court considered testimony from the

equitable distribution hearing, as well as the earlier hearings

on custody, child support and temporary spousal support.

Nevertheless, husband contends the trial court erred by: (1)

basing its determination on marital fault solely on notes from

the two earlier hearings; (2) its refusal to hear additional

evidence from husband on the issue of fault; and (3) crediting

wife's testimony that she was frightened of him and left because

the conflict was intolerable.    We disagree.

     First, we do not consider husband's contention that the

trial court improperly considered evidence from the first two

hearings because he made no objection below.    Rule 5A:18.

     Second, we find no error in the trial court's refusal to

hear husband's testimony on the issue of desertion.       Because

husband did not proffer his expected testimony, we cannot, on

appeal, conclude that his testimony would have been relevant to

the issue of wife's intent in leaving the marital abode.       See

Lockhart v. Commonwealth, 34 Va. App. 329, 340, 542 S.E.2d 1, 6
                             - 5 -
(2001) ("[P]arty must proffer or avouch the evidence for the

record in order to preserve the ruling for appeal; otherwise,

the appellate court has no basis to decide whether the evidence

was admissible." (internal quotation and citation omitted)).

     Likewise, we find that the trial court properly declined to

hear the testimony of husband's witness because, as proffered,

her testimony was not admissible on the issue of desertion.

          The admissibility of evidence is within the
          broad discretion of the trial court, and a
          ruling will not be disturbed on appeal in
          the absence of an abuse of discretion.
          Evidence is admissible if it tends to prove
          a matter that is properly at issue in the
          case . . . .

Blain v. Commonwealth, 7 Va. App. 10, 16-17, 317 S.E.2d 838, 842

(1988) (citations omitted).   Where a spouse alleges desertion by

a former spouse, the spouse must demonstrate an "'actual

breaking off of the marital cohabitation'" and "'an intent to

desert in the mind of the offender.'"   Zinkhan v. Zinkhan, 2 Va.

App. 200, 205, 342 S.E.2d 658, 660 (1986) (quoting Nash v. Nash,

200 Va. 890, 893, 108 S.E.2d 350, 352 (1959)).   Where the trial

court finds that a spouse is justified in leaving the marital

abode, it may not grant the other spouse a divorce on the ground

of desertion.   Kerr v. Kerr, 6 Va. App. 620, 623, 371 S.E.2d 30,

32 (1988) (citing Graham v. Graham, 210 Va. 608, 616, 172 S.E.2d

724, 730 (1970)); Brawand v. Brawand, 1 Va. App. 305, 310, 338

S.E.2d 651, 653 (1986).


                              - 6 -
     In this case, the trial court ruled that wife was justified

in leaving the marital home, finding that she was "very

frightened" of him and the situation was intolerable.     Because

such justification is determinative on the issue of desertion,

only evidence that tends to prove or disprove wife's

justification is relevant and admissible on the issue of

desertion. 2

     Husband proffered that his witness would testify that he

had been surprised and upset when his wife left him. 3    In

ascertaining wife's state of mind when she left the marital

home, evidence of husband's reaction is irrelevant.      In short,

because husband did not demonstrate that his proposed evidence

tended to prove that wife intended to desert him, the trial

court did not abuse its discretion by refusing to admit it into

evidence.

     Finally, we find no merit in husband's contention that the

trial court abused its discretion by crediting wife's

uncorroborated testimony.   Several witnesses corroborated wife's

contention that she was frightened and left the marriage due to


     2
       The issue of physical separation of the parties was not
before the court because the parties agreed that they did not
cohabitate after their separation. Therefore, the only matter
properly at issue regarding desertion is wife's intent. See
Kerr, 6 Va. App. at 623, 371 S.E.2d at 32 (noting that legal
justification rebuts the intent to desert).
     3
       Husband also proffered that Nancy Graham would testify
that the couple was separated continuously. Because this fact
was not in dispute, testimony on this issue is irrelevant.
                             - 7 -
the intolerable conflict.    Consequently, we will not disturb the

court's decision on this issue.

                 B.   Allocation of Marital Debts

     Husband contends that the trial court erred in allocating

all of the parties' joint marital debt to him.

          In reviewing an equitable distribution award
          on appeal, we have recognized that the trial
          court's job is a difficult one, and we rely
          heavily on the discretion of the trial judge
          in weighing the many considerations and
          circumstances that are presented in each
          case. A decision regarding equitable
          distribution . . . will not be reversed
          unless it is plainly wrong or without
          evidence to support it.

Gilman v. Gilman, 32 Va. App. 104, 115, 526 S.E.2d 763, 768

(2000) (internal citations and quotations omitted).

Accordingly, we find no merit in husband's contention.

     First, we note that the trial court did not allocate all of

the marital debt to husband.    In making this statement, husband

ignores the portion of the court's order requiring wife to pay

$7,342 in marital debt to Associates National and $3,384 in

marital debt to Chase. 4   Second, husband fails to articulate his



     4
       Although the trial court did not specify its
classification of these debts in its order, referring
ambiguously to these debts as the "debts in [wife's] name" it
had earlier ruled that "[the debts to Associates National and
Chase are] marital debt. . . . There's no question about [their]
classification whatsoever." See Richmond Dept. of Soc'l Servs.
v. Carter, 28 Va. App. 494, 496, 507 S.E.2d 87, 88 (1998)
(construing ambiguous language of court's order in light of the
record). Husband does not appeal this classification, nor did
he object to it before the trial court.
                             - 8 -
basis for claiming that the court's assignment of more than half

of the marital debt to him is inequitable, and we cannot discern

one.     See Moran v. Moran, 29 Va. App. 408, 417-18, 512 S.E.2d

834, 838 (1999) (finding no abuse of discretion in allocation of

52% of marital debt to husband).     Husband ignores the various

equities balanced by the trial court in making its distribution,

including its award of the marital home, which had $16,000 in

equity, to husband.     While the trial court allocated $25,284 of

the marital debt to husband and only $10,726 to wife, it did not

require him to pay wife her share of the equity in the marital

home.    Indeed, husband asked the court to allocate a greater

share of the marital debt to him in lieu of awarding wife her

share of the equity in the marital home.     Accordingly, we cannot

say that the court abused its discretion in its assignment of

marital debt.

                C.   Award of Permanent Spousal Support

                         i.   Statutory Factors

        In determining spousal support, the trial court must

consider all statutory factors.      See Code § 20-107.1(E).

Husband contends that the trial court did not consider his

inability to pay, the parties' contributions to the well-being

of the family, and the circumstances and factors contributing to

the dissolution of the marriage and any grounds for divorce.

See Code § 20-107.1(E),(E)(1), and (E)(6).        He bases his

conclusion on the absence of factual findings on each factor in
                             - 9 -
the record.   He also claims that the trial court improperly

cited wife's share of the child care responsibilities in making

its determination.

      We find no merit in husband's contentions.   First, he errs

in arguing that the trial court must make findings as to each

factor.   See Woolley v. Woolley, 3 Va. App. 337, 345, 349 S.E.2d

422, 427 (1986) (holding that trial court is not required "to

quantify or elaborate exactly what weight or consideration it

has given to each of the statutory factors").   Rather, the

court's determination to award spousal support, and the amount,

"must have some foundation based on the evidence presented."

Id.   In this case, the trial court's order clearly states that

it considered all of the factors of Code § 20-107.1 and

specifically identified four factors that it had given

particular weight in its decision.   Moreover, in explaining her

decision, the trial judge noted that while "there were some

factors that stood out[,] [t]hat does not mean that I didn't

consider all the factors . . . ."

      Second, the record demonstrates that the court considered

the circumstances and factors contributing to the dissolution of

the marriage and any grounds for divorce, evidence of husband's

ability to pay spousal support, and the parties' contributions

to the well-being of the family.    During the trial, the judge

stated that she heard "quite a bit of testimony about the reason

for the separation and conflict that existed in the family and
                             - 10 -
in the marriage."    She also stated that "[husband's] ability to

pay [and] the fact that he was going to keep the house had a

bearing [on her decision to award $300 per month in spousal

support to wife]," and her order notes that "[wife] makes $7,000

less per year than [husband]."

     The court's order also stated that it awarded spousal

support, in part, because "[wife] contributed the majority of

the child care responsibilities post-separation . . . [as well

as] a great deal to the division of labor in the household

pre-separation."    While husband contends that the court's

reliance on wife's child care responsibilities in awarding

spousal support is error, he cites no legal authority in support

of that contention, and we find none.      Moreover, childrearing is

a non-monetary contribution to the well being of the family.

                   ii.   Sufficiency of the Evidence

     Husband also claims that wife failed to demonstrate need.

He argues that the evidence proved and the judge recognized that

wife did not have need because her expenses were approximately

equal to her income.     We disagree.

     The evidence supports the court's findings that, despite

the fact that wife's statement of expenses was "not too far off

of what her income is," wife was in need, and husband was able

to pay $300 per month in support.       Husband earns $47,000 per

year, makes weekly contributions to his retirement fund, owns

two cars and a house, and spends $425 per month for food, plus
                             - 11 -
$50 per month for lunch. 5    In contrast, wife earns $40,000 per

year, has no assets, owns one car and no home, was setting up a

new home, and spends $600 per month on groceries for herself and

her three children.    The trial court, therefore, did not err in

concluding that wife was in need and husband was able to pay.

     In sum, we hold that "[the court's] decision [to award $300

per month in spousal support to wife] was supported by the

evidence relevant to [the] factors [enumerated in Code

§ 20-107.1(E)]."   Woolley, 3 Va. App. at 345, 349 S.E.2d at 427.

Finding no abuse of discretion, we affirm the support award.

                         D.   Attorney's Fees

     Husband contends that the court abused its discretion in

awarding wife counsel fees because: (1) he is unable to meet the

obligation; and (2) the trial court's motive for making the

award was improper.    We disagree.

     An award of attorney's fees is within the sound discretion

of the trial court.    Wilkerson v. Wilkerson, 214 Va. 395, 398,

200 S.E.2d 581, 584 (1973).     As noted in subsection C of this

opinion, the record supports the trial court's finding that

husband has an ability to meet wife's financial needs.

Consequently, his claim that the court erred by awarding wife a

portion of her counsel fees is without merit.


     5
       While husband   presented evidence that his expenses
exceeded his income,   the trial court was not required to accept
this testimony. See    Sandoval v. Commonwealth, 20 Va. App. 133,
138, 455 S.E.2d 730,   732 (1995).
                               - 12 -
     Additionally, husband offers no evidence to support his

contention that the trial court awarded counsel fees because

wife's bankruptcy eliminated wife's debt to counsel.   Indeed,

the bankruptcy plan admitted at trial indicates that all

unsecured creditors would receive approximately 100% of the

present value of their allowed claims from the trustee.

Accordingly, we affirm the court's award of $1,000 of wife's

attorney's fees.

     For the foregoing reasons, the decision of the trial court

is affirmed 6 .

                                                           Affirmed.




     6
       The Court grants appellee's motion to include the
statement of facts as an addendum to the appendix in this case.
                             - 13 -